Citation Nr: 1820155	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-59 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for right foot degenerative arthritis with right second hammertoe.

2.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for bilateral tinea pedis.

3.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1985 to August 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for bilateral tinea pedis and right foot degenerative arthritis with right second hammertoe, assigning initial noncompensable (0 percent) disability ratings effective February 2, 2012 (the day the claim was received by VA) and denied non-service-connected pension benefits.  A claim for service connection for bilateral foot disorders and non-service-connected pension benefits was received in February 2012.  


FINDING OF FACT

In a February 2018 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal for compensable initial disability ratings for right foot degenerative arthritis with right second hammertoe and bilateral tinea pedis and non-service-connected pension benefits.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of a compensable initial disability rating for right foot degenerative arthritis with right second hammertoe are met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of a compensable initial disability rating for bilateral tinea pedis are met.  38 U.S.C.	 § 7105 (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for the withdrawal of the substantive appeal as to the issue of non-service-connected pension benefits are met.  38 U.S.C. § 7105 (2012); 38 C.F.R.	 § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C. §§ 5100, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159 (2017).  As the withdrawn issues are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Withdrawal of Appeal

Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In February 2018, prior to the promulgation of a decision by the Board, a written statement was received from the representative, indicating the Veteran was withdrawing the appeal for compensable initial disability ratings for right foot degenerative arthritis with right second hammertoe and bilateral tinea pedis and non-service-connected pension benefits.  There remain no allegations of errors of 

fact or law for appellate consideration.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to these issues and they will be dismissed.    


ORDER

The appeal for a compensable initial disability rating for right foot degenerative arthritis with right second hammertoe, having been withdrawn, is dismissed.

The appeal for a compensable initial disability rating for bilateral tinea pedis, having been withdrawn, is dismissed.

The appeal for non-service-connected pension benefits, having been withdrawn, is dismissed.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


